DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation). 
Regarding claim 1, Kuriyama discloses a tire (title), comprising: a plurality of main grooves (22) extending in a tire circumferential direction (see Fig. 2); a land portion (23A, 23Bo) defined by the main grooves (22) (see Fig. 2); a plurality of lug grooves (25) extending through the land portion (23A, 23Bo) (see Fig. 2); and a plurality of blocks defined by the plurality of main grooves (22) and the plurality of lug grooves (25) (see Fig. 2; [0051]; [0056]), the main grooves (22) comprising, in a meridian cross-section, a bend point where an angle of a groove wall (22b) with respect to a normal line of a tread surface changes (see Modified Figure 3 below), the plurality of blocks comprising a first block and a second block (see Modified Figure 2 below), where among a first main groove (22A) and a second main groove (22B) having distances differing from each other in a tire width direction from a tire equatorial plane, the first block has a first edge along the first main groove (22A) where a distance in the tire width direction is closer to the tire equatorial plane and the second block has a second edge along the second main groove (22B) where a distance in the tire width direction is farther from the tire equatorial plane (see Modified Figure 2 below), two angles between an imaginary line obtained by extending a ridge line formed by the bend point of a groove wall (22b) on the first edge side of the first main groove (22A) and imaginary lines each obtained by extending two edges that are adjacent to each other in the tire circumferential direction with the first edge interposed therebetween among edges of a road contact surface (21) of the first block being an acute angle θa and an obtuse angle θb (see Modified Figure 2 below), two angles between an imaginary line obtained by extending a ridge line formed by the bend point of a groove wall (22b) on the second edge side of the second main groove (22B) and imaginary lines each obtained by extending two edges that are adjacent to each other in the tire circumferential direction with the second edge interposed therebetween among edges of a road contact surface (21) of the second block being an acute angle θc and an obtuse angle θd (see Modified Figure 2 below). Kuriyama further discloses that the angle of the lug grooves (25) relative to the tire width direction decreases from the tire equatorial plane (CL) to the contact edge (T) (see Fig. 2), making the acute angle θa of the first block smaller than the acute angle θc of the second block and the obtuse angle θb of the first block larger than the obtuse angle θd of the second block (see Modified Figure 2 below). Thus, while Kuriyama does not disclose specific values for the angles θa, θb, θc, and θd, based on Fig. 2 of the drawings and the decreasing angle of the lug grooves (25), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for a difference between the acute angle θa and the obtuse angle θb to be greater than a difference between the acute angle θc and the obtuse angle θd. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Kuriyama fails to disclose, however, that a difference of angles between groove walls (22b) on both sides of the first main groove (22A) with respect to the normal line of the tread surface (21) in a meridian cross-section of the first main groove (22A) at positions of two points where intersection points of the imaginary lines obtained by extending each of the two edges that are adjacent to each other in the tire circumferential direction with the first edge interposed therebetween and a groove center line of the first main groove are40P20190491US moved along the groove center line by a predetermined distance in a direction approaching each other are greater than a difference of angles between groove walls (22b) on both sides of the second main groove (22B) with respect to the normal line of the tread surface (21) in a meridian cross-section of the second main groove (22B) at positions of two points where intersection points of the imaginary lines obtained by extending each of the two edges that are adjacent to each other in the tire circumferential direction with the second edge interposed therebetween and a groove center line of the second main groove are moved along the groove center line by a predetermined distance in a direction approaching each other. 

    PNG
    media_image1.png
    345
    572
    media_image1.png
    Greyscale

Modified Figure 3, Kuriyama

    PNG
    media_image2.png
    446
    674
    media_image2.png
    Greyscale

Modified Figure 2, Kuriyama
Li teaches a similar tire (title) comprising: a plurality of main grooves (3, 4) extending in a tire circumferential direction (see Fig. 1; [0029]); a land portion (Rm) defined by the main grooves (3, 4) (see Fig. 1; [0029]); a plurality of lug grooves (9) extending through the land portion (Rm) (see Fig. 1; [0031]); and a plurality of blocks defined by the plurality of main grooves (3, 4) and the plurality of lug grooves (9) (see Fig. 1; [0031]). Li further teaches that the plurality of main grooves (3, 4) comprise a first main groove (3) and a second main groove (4) having distances differing from each other in a tire width direction from a tire equatorial plane (C) (see Fig. 1). Li further teaches that the angles (α2, α3) of the groove walls (17A, 17B) of the first main groove (3) gradually increase from the protruding corner portion (12) to the entering corner portion (11) of the respective blocks that are arranged alternately along the circumferential direction of the first main groove (3) (see Figs. 4, 6A, 6B; [0037]). Li further teaches that the groove walls (27A, 27B) of the second main groove (4) are both at a constant angle (α5) along the entire length of the second main groove (4) (see Figs. 8, 9A, 9B; [0057]). Therefore, a difference of angles (α5) between groove walls (27A, 27B) on both sides of the second main groove (4) is always zero at all points along the second main groove (4). However, because the angles (α2, α3) between the groove walls (17A, 17B) of the first main groove are gradually changed along the length of the first main groove (3), a difference of angles (α2, α3) between groove walls (17A, 17B) on both sides of the first main groove (3) is non-zero at all points along the length of the first main groove (3) except at the midpoints between the protruding corner portions (12) and the entering corner portions (11) (see Figs. 4, 5; [0037]). Thus, Li clearly suggests the limitations in claim 1 that a difference of angles (α2, α3) between groove walls (17A, 17B) on both sides of the first main groove (3) with respect to the normal line of the tread surface in a meridian cross-section of the first main groove (3) at positions of two points where intersection points of the imaginary lines obtained by extending each of the two edges that are adjacent to each other in the tire circumferential direction with the first edge interposed therebetween and a groove center line of the first main groove are40P20190491US moved along the groove center line by a predetermined distance in a direction approaching each other are greater than a difference of angles (α5) between groove walls (27A, 27B)) on both sides of the second main groove (4) with respect to the normal line of the tread surface in a meridian cross-section of the second main groove (4) at positions of two points where intersection points of the imaginary lines obtained by extending each of the two edges that are adjacent to each other in the tire circumferential direction with the second edge interposed therebetween and a groove center line of the second main groove are moved along the groove center line by a predetermined distance in a direction approaching each other. Li further teaches that gradually changing the angles (α2, α3) of the groove walls (17A, 17B) of the first main groove (3) in this way can reduce stone biting ([0038]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the groove walls of the first main groove disclosed by Kuriyama to have gradually changing angles, as taught by Li, in such a way that satisfies all of the limitations in claim 1 because they would have had a reasonable expectation that doing so would help to reduce stone biting. 
Regarding claim 2, modified Kuriyama discloses all of the limitations as set forth above for claim 1. Li teaches that angles (Li: α2, α3) of the groove walls (Li: 17A, 17B) on both sides of the first main groove (Li: 3) with respect to the normal line of the tread surface are equal at the midpoints between the protruding corner portions (Li: 12) and the entering corner portions (Li: 11) (Li: see Figs. 4, 5; [0037]), suggesting the limitations in claim 1 that angles of the groove walls on both sides of the first main groove with respect to the normal line of the tread surface are equal at a midpoint of a length between the two points along the groove center line of the first main groove. Li also teaches that angles (Li: α5) of the groove walls (Li: 27A, 27B) on both sides of the second main groove (Li: 4) with respect to the normal line of the tread surface are equal at all points along the length of the second main groove (Li: 4) (Li: see Figs. 8, 9A, 9B; [0057]), suggesting the limitations in claim 1 that angles of the groove walls on both sides of the second main groove with respect to the normal line of the tread surface are equal at a midpoint of a length between the two points along the groove center line of the second main groove. Therefore, since modified Kuriyama includes the teachings from Li regarding the angles of the groove walls of the first and second main grooves, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for modified Kuriyama to satisfy all of the limitations in claim 2. 
Regarding claims 3 and 13, modified Kuriyama discloses all of the limitations as set forth above for claims 1 and 2, respectively. Modified Kuriyama further discloses that the maximum groove width (Kuriyama: W1) of the first main groove (Kuriyama: 22A), which is equal to a maximum distance between the groove walls (Kuriyama: 22b), is in a range from 5 mm to 12 mm (Kuriyama: [0045]). Modified Kuriyama further discloses that the maximum groove width (Kuriyama: W1) of the second main groove (Kuriyama: 22B), which is equal to a maximum distance between the groove walls (Kuriyama: 22b), is in a range from 3 mm to 6 mm (Kuriyama: [0045]). Thus, modified Kuriyama necessarily discloses a ratio of a maximum distance between the groove walls (Kuriyama: 22b) of the second main groove (Kuriyama: 22B) at two points along the groove center line (Kuriyama: 22d) of the second main groove (Kuriyama: 22B) to a maximum distance between the groove walls (Kuriyama: 22b) of the first main groove (Kuriyama: 22A) at two points along the groove center line (Kuriyama: 22d) of the first main groove (Kuriyama: 22A) that is in the range from 0.25 (3 mm/12 mm) to 1.20 (6 mm/5 mm), encompassing the claimed range of 0.75 or more and 0.95 or less. Modified Kuriyama further discloses that the shape of the first main groove (Kuriyama: 22A) and the shape of the second main groove (Kuriyama: 22B) are similar to each other (see Fig. 3; [0044]). Thus, it would have been obvious to one of ordinary skill in the art for the ratio between a maximum distance between the groove walls (Kuriyama: 22b) of the second main groove (Kuriyama: 22B) and the first main groove (Kuriyama: 22A) to be equal to the ratio of a distance between the ridge lines at two points along the groove center line (Kuriyama: 22d) of the second main groove (Kuriyama: 22B) to a distance between the ridge lines at two points along the groove center line (Kuriyama: 22d) of the first main groove (Kuriyama: 22A). Therefore, the range disclosed by modified Kuriyama of 0.25 to 1.20 also encompasses the claimed range of 0.95 or more and 1.05 or less. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Therefore, while modified Kuriyama does not disclose a specific example of the ratios between a maximum distance between groove walls of the second main groove (Kuriyama: 22B) and the first main groove (Kuriyama: 22A) and a ratio of distances between ridge lines of the second main groove (Kuriyama: 22B) and the first main groove (Kuriyama: 22A), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen these ratios to be within the claimed ranges based on the encompassing ranges disclosed by modified Kuriyama. 
Regarding claims 4 and 14, modified Kuriyama discloses all of the limitations as set forth above for claims 1 and 13, respectively. Modified Kuriyama fails to explicitly disclose that a ratio of a length of the second block along the tire circumferential direction to a length of the first block along the tire circumferential direction is 0.75 or more and 0.95 or less. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between a length of the second block and a length of the first block along the tire circumferential direction. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 2 of Kuriyama, one of ordinary skill in the art would have found that the ratio of a length of the second block along the tire circumferential direction to a length of the first block along a tire circumferential direction is about 0.92, thus suggesting the claimed range of 0.75 or more and 0.95 or less. 
Therefore, while modified Kuriyama does not explicitly state a value for the relationship between a length of the second block and a length of the first block along the tire circumferential direction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, modified Kuriyama satisfies all of the limitations in claim 4. 
Regarding claim 12, modified Kuriyama discloses all of the limitations as set forth above for claim 1. Modified Kuriyama further discloses that each of the plurality of blocks comprises at least one bent portion, and has a bent shape that projects to an inner side of the blocks in plan view (see Modified Figure 2 below). 

    PNG
    media_image3.png
    688
    720
    media_image3.png
    Greyscale

Modified Figure 2, Kuriyama
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation) as applied to claim 1 above, and further in view of Maehara (US 2017/0253088). 
Regarding claims 5 and 15, modified Kuriyama discloses all of the limitations as set forth above for claims 1 and 14, respectively. Modified Kuriyama further discloses that the groove center lines (Kuriyama: 22d) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) in a tread plan view have a zigzag shape with an amplitude in the tire width direction (Kuriyama: see Fig. 2; [0044]). Modified Kuriyama fails to disclose, however, that the zigzag shape of the groove center line (Kuriyama: 22d) of the first main groove (Kuriyama: 22A) is formed by repeating connections between a plurality of linear portions; a ratio of a length in the tire circumferential direction of the linear portions to a length in the tire circumferential direction of one pitch of the zigzag shape is 0.45 or more and 0.55 or less; the zigzag shape of the groove center line (Kuriyama: 22d) of the second main groove (Kuriyama: 22B) is formed by repeating connections between a long portion and a short portion having mutually different lengths in the tire circumferential direction; and a ratio of a length in the tire circumferential direction of the long portion to a length in the tire circumferential direction of one pitch of the zigzag shape by the long portion and the short portion is 0.50 or more and 0.60 or less. 
Maehara teaches a similar tire (title) comprising: a first main groove (3) and a second main groove (4) having distances differing from each other in a tire width direction from a tire equatorial plane (C) (see Fig. 1; [0016]). Maehara further teaches that the first main groove (3) and the second main groove (4) have a zigzag shape with an amplitude in the tire width direction (see Fig. 2; [0017]). Maehara further teaches that the zigzag shape of the first main groove (3) is formed by repeating connections between a plurality of linear portions (La, Lb) (see Fig. 2). Maehara further teaches that a first main groove (3) long-short ratio (La/Lb) is in a range from 1.17-1.27 ([0022]). In an exemplary embodiment, Maehara specifically teaches that the long-short ratio (La/Lb) is equal to 1.22 (see Example 1, Table 1, [0073]). Maehara further teaches that a tire circumferential length of one pitch (P1) of the zigzag shape of the first main groove (3) is equal to 32% of the tread width (TW) ([0065]). Maehara further teaches that the tread width (TW) is equal to 231.9 mm ([0063]), making the circumferential length of the pitch (P1) have a value of 74.2 mm (239.1*0.32). Given these values, a tire circumferential length of the first linear portion (La) can be calculated to be 40.8 mm (                        
                            
                                
                                    1.22
                                    *
                                    74.2
                                
                                
                                    2.22
                                
                            
                        
                    ) and a tire circumferential length of the second linear portion (Lb) can be calculated to be 33.4 (74.2-40.8). Therefore, Maehara teaches that a ratio of a tire circumferential length of the first linear portion (La) to a tire circumferential length of one pitch (P1) of the zigzag shape of the first main groove (3) is equal to 0.55 (40.8/74.2) and a ratio of a tire circumferential length of the second linear portion (Lb) to a tire circumferential length of one pitch (P1) of the zigzag shape of the first main groove (3) is equal to 0.45 (33.4/74.2), suggesting the claimed range of 0.45 or more and 0.55 or less. 
Maehara further teaches that the zigzag shape of the second main groove (4) is formed by repeating connections between a long portion (Lc) and a short portion (Ld) having mutually different lengths in the tire circumferential direction (see Fig. 2). Maehara further teaches that a second main groove (4) long-short ratio (Lc/Ld) is in a range from 1.01-1.11 ([0023]). In an exemplary embodiment, Maehara specifically teaches that the long-short ratio (Lc/Ld) is equal to 1.06 (see Example 1, Table 1, [0073]). Maehara further teaches that a tire circumferential length of one pitch (P2) of the zigzag shape of the second main groove (4) is equal to 32% of the tread width (TW) ([0066]), making the circumferential length of the pitch (P2) have a value of 74.2 mm (239.1*0.32). Given these values, a tire circumferential length of the long linear portion (Lc) can be calculated to be 38.2 mm (                        
                            
                                
                                    1.06
                                    *
                                    74.2
                                
                                
                                    2.06
                                
                            
                        
                    ). Therefore, Maehara teaches that a ratio of a tire circumferential length of the long linear portion (Lc) to a tire circumferential length of one pitch (P2) of the zigzag shape of the second main groove (4) is equal to 0.51 (38.2/74.2), suggesting the claimed range of 0.50 or more and 0.60 or less. Maehara further teaches that configuring the first main groove (3) and the second main groove (4) in this way helps to prevent stone trapping and suppress slipping ([0021]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the zigzag shapes of the first and second main grooves disclosed by modified Kuriyama to have the configuration taught by Maehara because they would have had a reasonable expectation that doing so would help to prevent stone trapping and suppress slipping.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation) as applied to claim 1 above, and further in view of Kami (US 2012/0000586). 
Regarding claim 6, modified Kuriyama discloses all of the limitations as set forth above for claim 1. Modified Kuriyama further discloses that the groove center lines (Kuriyama: 22d) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) in a tread plan view have a zigzag shape with an amplitude in the tire width direction (Kuriyama: see Fig. 2; [0044]). Modified Kuriyama fails to disclose, however, that in a tread plan view, a ratio of an amplitude in the tire width direction of a center line of a zigzag shape of an edge portion of a tread contact surface along the first main groove (Kuriyama: 22A) to a developed tread width is 0.005 or more and 0.020 or less; and in a tread plan view, a ratio of an amplitude in the tire width direction of a center line of a zigzag shape of an edge portion of a tread contact surface along the second main groove (Kuriyama: 22B) to the developed tread width is 0.005 or more and 0.020 or less. 
Kami teaches a similar tire (title) comprising a first main groove (3i) and a second main groove (3o) having a zigzag shape (see Fig. 1; [0030]). Kami further teaches that the zigzag amplitude (K) of the first main groove (3i) and the second main groove (3o) is in a range from 4% to 15% of a half developed tread width (Tw/2) ([0038]), meaning that the zigzag amplitude (K) of the first main groove (3i) and the second main groove (3o) is in a range from 2% (4/2) to 7.5% (15/2) of a developed tread width (Tw), overlapping the claimed range of 0.005 or more and 0.020 or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Kami further teaches that configuring the amplitudes (K) of the first main groove (3i) and the second main groove (3o) in this way improves the tire’s performance on mud ([0040]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the amplitudes of the first and second main grooves disclosed by modified Kuriyama to have the amplitudes taught by Kami because they would have had a reasonable expectation that doing so would improve the tire’s performance on mud. 
Regarding claim 7, modified Kuriyama discloses all of the limitations as set forth above for claim 1. Modified Kuriyama further discloses that the groove center lines (Kuriyama: 22d) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) in a tread plan view have a zigzag shape with an amplitude in the tire width direction (Kuriyama: see Fig. 2; [0044]). Modified Kuriyama fails to disclose, however, that in a tread plan view, a ratio of an amplitude in the tire width direction of a center line of a zigzag shape of the ridge line along the first main groove (Kuriyama: 22A) to a developed tread width is 0.005 or more and 0.030 or less; and in a tread plan view, a ratio of an amplitude in the tire width direction of a center line of a zigzag shape of the ridge line along the second main groove (Kuriyama: 22B) to the developed tread width is 0.005 or more and 0.030 or less. 
Kami teaches a similar tire (title) comprising a first main groove (3i) and a second main groove (3o) having a zigzag shape (see Fig. 1; [0030]). Kami further teaches that the zigzag amplitude (K) of the first main groove (3i) and the second main groove (3o) is in a range from 4% to 15% of a half developed tread width (Tw/2) ([0038]), meaning that the zigzag amplitude (K) of the first main groove (3i) and the second main groove (3o) is in a range from 2% (4/2) to 7.5% (15/2) of a developed tread width (Tw), overlapping the claimed range of 0.005 or more and 0.030 or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Kami further teaches that configuring the amplitudes (K) of the first main groove (3i) and the second main groove (3o) in this way improves the tire’s performance on mud ([0040]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the amplitudes of the first and second main grooves disclosed by modified Kuriyama to have the amplitudes taught by Kami because they would have had a reasonable expectation that doing so would improve the tire’s performance on mud. Furthermore, because modified Kuriyama gives no indication that the ridge line along the first main groove (Kuriyama: 22A) and the ridge line along the second main groove (Kuriyama: 22B) have a different amplitude than an edge portion of a tread contact surface along the first main groove (Kuriyama: 22A) and an edge portion of a tread contact surface along the second main groove (Kuriyama: 22B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the amplitudes of the ridge lines along the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) to be the same as the amplitudes of the edge portions of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B). Thus, modified Kuriyama satisfies all of the limitations as set forth above for claim 7. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation) as applied to claim 1 above, and further in view of Ito (JP 2005289124 with English Machine Translation). 
Regarding claim 8, modified Kuriyama discloses all of the limitations as set forth above for claim 1. Modified Kuriyama fails to disclose, however, that a ratio of an area of a road contact surface of the second block to an area of a road contact surface of the first block is 0.87 or more and 0.97 or less. Examiner also notes that the first block is closer to the tire equatorial plane (C) than the second block (see Modified Figure 2 above). 
Ito teaches a similar tire (title) comprising a first block (B7A) and a second block (B7B), wherein the first block (B7A) is closer to the tire equatorial plane (C) than the second block (B7B) (see Figs. 1 and 2). Ito further teaches that a ratio (Sb/Sa) of an area (Sb) of a road contact surface of the second block (B7B) to an area (Sa) of a road contact surface of the first block (B7A) is in a range from 0.8 to 1.5 ([0048]), encompassing the claimed range of 0.87 or more and 0.97 or less. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Ito further teaches that setting the areas of the first (B7A) and second (B7B) blocks in this range helps to prevent a decrease in traction performance and uneven wear resistance ([0048]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second blocks disclosed by modified Kuriyama to have the ratio of areas taught by Ito because they would have had a reasonable expectation that doing so would help to prevent a decrease in traction performance and uneven wear resistance. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation) as applied to claim 1 above, and further in view of Tanaka (US 2017/0008349). 
Regarding claim 9, modified Kuriyama discloses all of the limitations as set forth above for claim 1. Modified Kuriyama fails to disclose, however, that a first groove width of the lug grooves (Kuriyama: 25) at a midpoint of a distance in the tire width direction between intersection points of two imaginary lines obtained by extending each of edges of the first block defined by the main42P20190491US grooves (Kuriyama: 22A, 22B) that are adjacent to each other in the tire width direction and a groove center line of the lug grooves (Kuriyama: 25) is less than a second groove width of the lug grooves (Kuriyama: 25) at a midpoint of a distance in the tire width direction between intersection points of two imaginary lines obtained by extending each of edges of the second blocks defined by the main grooves (Kuriyama: 22A, 22B) that are adjacent to each other in the tire width direction and a groove center line of the lug grooves (Kuriyama: 25); and the ratio of the second groove width to the first groove width is 1.05 or more and 1.50 or less. Examiner also notes that the first block is closer to the tire equatorial plane (C) than the second block (see Modified Figure 2 above). 
Tanaka teaches a similar tire (title) comprising first blocks (30) separated by lug grooves (31) (see Figs. 1 and 4) and second blocks (29) separated by lug grooves (28) (see Figs. 1 and 3), wherein the first blocks (30) are located closer to the tire equatorial plane (C) than the second blocks (29) (see Figs. 1, 3, 4). Tanaka further teaches that a first groove width (W8) of the of the lug grooves (31) between the first blocks (30) is smaller than a second groove width (W7) of the lug grooves (28) between the second blocks (29) ([0062]). Tanaka further teaches that the first groove width (W8) is in a range of from 0.7 to 0.80 times the second groove width (W7) ([0062]), making a ratio (W7/W8) of the second groove width (W7) to the first groove width (W8) be in a range of from 1.25 (1/0.8) to 1.43 (1/0.7), suggesting the claimed range of 1.05 or more and 1.50 or less. Tanaka further teaches that configuring the lug groove widths in this way improves uneven wear resistance and wet performance of the tire ([0062]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the widths of the lug grooves between the first and second blocks disclosed by modified Kuriyama to have the widths taught by Tanaka because they would have had a reasonable expectation that doing so would improve the uneven wear resistance and wet performance of the tire. 
Regarding claim 10, modified Kuriyama discloses all of the limitations as set forth above for claim 9. Modified Kuriyama further discloses that a raised bottom portion (Kuriyama: 25S) is provided in a region including a midpoint of the lug grooves (Kuriyama: 25) and raised a groove bottom of the lug grooves (Kuriyama: 25) to make a groove depth shallower than other portions (Kuriyama: see Figs. 4-7; [0052]-[0057]). Modified Kuriyama further discloses that a groove depth of the lug grooves (Kuriyama: 25) in the portion where the raised bottom portion (Kuriyama: 25S) is provided is in a range of from 0.33 to 0.5 of the total depth (Kuriyama: Ds) of the lug grooves (Kuriyama: 25) (Kuriyama: [0054]). Modified Kuriyama further discloses that the total depth (Kuriyama: Ds) of the lug grooves (Kuriyama: 25) is in a range from 2 mm to 6 mm (Kuriyama: [0053]), meaning that the groove depth of the lug grooves (Kuriyama: 25) in the portion where the raised bottom portion (Kuriyama: 25S) is provided is in a range from 0.66 (2*0.33) to 3 mm (6*0.5). Modified Kuriyama further discloses that a groove depth (Kuriyama: D1) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) is in a range from 4 mm to 8 mm ([0045]). Thus, modified Kuriyama necessarily discloses that a ratio of the groove depth of the lug grooves (Kuriyama: 25) in the portion where the raised bottom portion (Kuriyama: 25S) is provided to the groove depths (Kuriyama: D1) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) is in a range from 0.0825 (0.66/8) to 0.75 (3/4), encompassing the claimed range of 0.15 or more and 0.35 or less. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Therefore, while modified Kuriyama does not disclose a specific ratio between the groove depth of the lug grooves (Kuriyama: 25) in the portion where the raised bottom portion (Kuriyama: 25S) is provided to the groove depths (Kuriyama: D1) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio between these values to be within the claimed range based on the range of values disclosed by modified Kuriyama. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation) as applied to claim 1 above, and further in view of Itakura (JP 2009006870 with English Machine Translation). 
Regarding claim 11, modified Kuriyama discloses all of the limitations as set forth above for claim 1. Modified Kuriyama fails to disclose, however, that chamfered portions are respectively provided on both end portions in the tire circumferential direction of the first edge; and chamfered portions are respectively provided on both end portions in the tire circumferential direction of the second edge. 
Itakura teaches a similar tire (title) comprising a plurality of main grooves (12) defining a plurality of blocks (14) (see Fig. 1). Itakura further teaches that each end portion (14p, 14q) in the tire circumferential direction of each of the edges of the blocks (14) along the main grooves (12) are provided with chamfered portions (14S) (see Figs. 1, 2A; [0008]-[0009]). Itakura further teaches that providing these chamfered portions (14S) to the blocks (14) improves the groove wander characteristics of the tire ([0008]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified both end portions in the tire circumferential direction of the first edge and the second edge disclosed by Kuriyama because they would have had a reasonable expectation that doing so would improve the groove wander characteristics of the tire. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation) as applied to claim 1 above, and further in view of Itakura (JP 2009006870 with English Machine Translation). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation) as applied to claim 1 above, and further in view of Maehara (US 2017/0253088) as applied to claim 15 above, and further in view of Kami (US 2012/0000586). 
Regarding claim 16, modified Kuriyama discloses all of the limitations as set forth above for claim 15. Modified Kuriyama further discloses that the groove center lines (Kuriyama: 22d) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) in a tread plan view have a zigzag shape with an amplitude in the tire width direction (Kuriyama: see Fig. 2; [0044]). Modified Kuriyama fails to disclose, however, that in a tread plan view, a ratio of an amplitude in the tire width direction of a center line of a zigzag shape of an edge portion of a tread contact surface along the first main groove (Kuriyama: 22A) to a developed tread width is 0.005 or more and 0.020 or less; and in a tread plan view, a ratio of an amplitude in the tire width direction of a center line of a zigzag shape of an edge portion of a tread contact surface along the second main groove (Kuriyama: 22B) to the developed tread width is 0.005 or more and 0.020 or less. 
Kami teaches a similar tire (title) comprising a first main groove (3i) and a second main groove (3o) having a zigzag shape (see Fig. 1; [0030]). Kami further teaches that the zigzag amplitude (K) of the first main groove (3i) and the second main groove (3o) is in a range from 4% to 15% of a half developed tread width (Tw/2) ([0038]), meaning that the zigzag amplitude (K) of the first main groove (3i) and the second main groove (3o) is in a range from 2% (4/2) to 7.5% (15/2) of a developed tread width (Tw), overlapping the claimed range of 0.005 or more and 0.020 or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Kami further teaches that configuring the amplitudes (K) of the first main groove (3i) and the second main groove (3o) in this way improves the tire’s performance on mud ([0040]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the amplitudes of the first and second main grooves disclosed by modified Kuriyama to have the amplitudes taught by Kami because they would have had a reasonable expectation that doing so would improve the tire’s performance on mud.
Regarding claim 17, modified Kuriyama discloses all of the limitations as set forth above for claim 16. Examiner notes that because modified Kuriyama gives no indication that the ridge line along the first main groove (Kuriyama: 22A) and the ridge line along the second main groove (Kuriyama: 22B) have a different amplitude than an edge portion of a tread contact surface along the first main groove (Kuriyama: 22A) and an edge portion of a tread contact surface along the second main groove (Kuriyama: 22B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the amplitudes of the ridge lines along the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) to be the same as the amplitudes of the edge portions of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B). Thus, since the ratio of the zigzag amplitude taught by Kami also overlaps with the claimed range of 0.005 or more and 0.030 or less as claimed in claim 17, it would have been obvious for modified Kuriyama, which includes this teaching from Kami, to satisfies all of the limitations in claim 17. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation) as applied to claim 1 above, and further in view of Maehara (US 2017/0253088) as applied to claim 15 above, and further in view of Kami (US 2012/0000586) as applied to claim 16 above, and further in view of Ito (JP 2005289124 with English Machine Translation). 
Regarding claim 18, modified Kuriyama discloses all of the limitations as set forth above for claim 17. Modified Kuriyama fails to disclose, however, that a ratio of an area of a road contact surface of the second block to an area of a road contact surface of the first block is 0.87 or more and 0.97 or less. Examiner also notes that the first block is closer to the tire equatorial plane (C) than the second block (see Modified Figure 2 above). 
Ito teaches a similar tire (title) comprising a first block (B7A) and a second block (B7B), wherein the first block (B7A) is closer to the tire equatorial plane (C) than the second block (B7B) (see Figs. 1 and 2). Ito further teaches that a ratio (Sb/Sa) of an area (Sb) of a road contact surface of the second block (B7B) to an area (Sa) of a road contact surface of the first block (B7A) is in a range from 0.8 to 1.5 ([0048]), encompassing the claimed range of 0.87 or more and 0.97 or less. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Ito further teaches that setting the areas of the first (B7A) and second (B7B) blocks in this range helps to prevent a decrease in traction performance and uneven wear resistance ([0048]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second blocks disclosed by modified Kuriyama to have the ratio of areas taught by Ito because they would have had a reasonable expectation that doing so would help to prevent a decrease in traction performance and uneven wear resistance. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2019/0283505) in view of Li (JP 2012111342 with English Machine Translation) as applied to claim 1 above, and further in view of Maehara (US 2017/0253088) as applied to claim 15 above, and further in view of Kami (US 2012/0000586) as applied to claim 16 above, and further in view of Ito (JP 2005289124 with English Machine Translation) as applied to claim 18 above, and further in view of Tanaka (US 2017/0008349). 
Regarding claim 19, modified Kuriyama discloses all of the limitations as set forth above for claim 18. Modified Kuriyama fails to disclose, however, that a first groove width of the lug grooves (Kuriyama: 25) at a midpoint of a distance in the tire width direction between intersection points of two imaginary lines obtained by extending each of edges of the first block defined by the main42P20190491US grooves (Kuriyama: 22A, 22B) that are adjacent to each other in the tire width direction and a groove center line of the lug grooves (Kuriyama: 25) is less than a second groove width of the lug grooves (Kuriyama: 25) at a midpoint of a distance in the tire width direction between intersection points of two imaginary lines obtained by extending each of edges of the second blocks defined by the main grooves (Kuriyama: 22A, 22B) that are adjacent to each other in the tire width direction and a groove center line of the lug grooves (Kuriyama: 25); and the ratio of the second groove width to the first groove width is 1.05 or more and 1.50 or less. Examiner also notes that the first block is closer to the tire equatorial plane (C) than the second block (see Modified Figure 2 above). 
Tanaka teaches a similar tire (title) comprising first blocks (30) separated by lug grooves (31) (see Figs. 1 and 4) and second blocks (29) separated by lug grooves (28) (see Figs. 1 and 3), wherein the first blocks (30) are located closer to the tire equatorial plane (C) than the second blocks (29) (see Figs. 1, 3, 4). Tanaka further teaches that a first groove width (W8) of the of the lug grooves (31) between the first blocks (30) is smaller than a second groove width (W7) of the lug grooves (28) between the second blocks (29) ([0062]). Tanaka further teaches that the first groove width (W8) is in a range of from 0.7 to 0.80 times the second groove width (W7) ([0062]), making a ratio (W7/W8) of the second groove width (W7) to the first groove width (W8) be in a range of from 1.25 (1/0.8) to 1.43 (1/0.7), suggesting the claimed range of 1.05 or more and 1.50 or less. Tanaka further teaches that configuring the lug groove widths in this way improves uneven wear resistance and wet performance of the tire ([0062]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the widths of the lug grooves between the first and second blocks disclosed by modified Kuriyama to have the widths taught by Tanaka because they would have had a reasonable expectation that doing so would improve the uneven wear resistance and wet performance of the tire. 
Regarding claim 20, modified Kuriyama discloses all of the limitations as set forth above for claim 19. Modified Kuriyama further discloses that a raised bottom portion (Kuriyama: 25S) is provided in a region including a midpoint of the lug grooves (Kuriyama: 25) and raised a groove bottom of the lug grooves (Kuriyama: 25) to make a groove depth shallower than other portions (Kuriyama: see Figs. 4-7; [0052]-[0057]). Modified Kuriyama further discloses that a groove depth of the lug grooves (Kuriyama: 25) in the portion where the raised bottom portion (Kuriyama: 25S) is provided is in a range of from 0.33 to 0.5 of the total depth (Kuriyama: Ds) of the lug grooves (Kuriyama: 25) (Kuriyama: [0054]). Modified Kuriyama further discloses that the total depth (Kuriyama: Ds) of the lug grooves (Kuriyama: 25) is in a range from 2 mm to 6 mm (Kuriyama: [0053]), meaning that the groove depth of the lug grooves (Kuriyama: 25) in the portion where the raised bottom portion (Kuriyama: 25S) is provided is in a range from 0.66 (2*0.33) to 3 mm (6*0.5). Modified Kuriyama further discloses that a groove depth (Kuriyama: D1) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) is in a range from 4 mm to 8 mm ([0045]). Thus, modified Kuriyama necessarily discloses that a ratio of the groove depth of the lug grooves (Kuriyama: 25) in the portion where the raised bottom portion (Kuriyama: 25S) is provided to the groove depths (Kuriyama: D1) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B) is in a range from 0.0825 (0.66/8) to 0.75 (3/4), encompassing the claimed range of 0.15 or more and 0.35 or less. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Therefore, while modified Kuriyama does not disclose a specific ratio between the groove depth of the lug grooves (Kuriyama: 25) in the portion where the raised bottom portion (Kuriyama: 25S) is provided to the groove depths (Kuriyama: D1) of the first main groove (Kuriyama: 22A) and the second main groove (Kuriyama: 22B), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio between these values to be within the claimed range based on the range of values disclosed by modified Kuriyama.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749